FILHCOPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/19/2015
GENTRY, SAMUEL C.           Tr. Ct. No. 241-1540-12                             PD-1312-14
On this day, the appellant's motion for bail is dismissed          The motion for bail has
been ordered redrafted.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *